Rugg, C.J.
This is an action against the principal and surety upon a bond given to discharge an attachment. The declaration in the original cause set out a written contract between the plaintiff and the Credit Guide Publishing Co., Inc., whereby the latter agreed to employ the plaintiff as manager for a period of three years at a stated salary, and alleged that the plaintiff had performed his part of the agreement but that the defendant had not paid the plaintiff at the rate prescribed, to the great damage of the plaintiff. During the trial of the original cause, the plaintiff was allowed to amend by filing a substitute declaration wherein he unequivocally sought to recover damages for breach of the contract by the defendant in that it had failed to pay him the stipulated compensation and had notified him that his services were no longer required under the contract. The sole defence here urged is that the surety was discharged by reason of this amendment to the declaration, of which it received no notice and concerning which it had no opportunity to be heard, and that the amendment constituted a *334substantial change in the cause of action from that set forth in the declaration at the time the bond was given. The judge found, as stated in the bill of exceptions, that the substitute declaration stated the cause of action relied on by the plaintiff when the action was commenced. G. L. c. 231, § 51.
There is nothing in the record to indicate that this finding of fact was not entirely justified. The governing principles of law are set out at length with full citation of authorities in Savage v. Welch, 246 Mass. 170, 179-183, and need not be repeated. According to the principles there declared, plainly there was no error in the trial of this cause and the several requests of the defendant for rulings were denied rightly.

Exceptions overruled.